   Case 3:19-cv-02302-D Document 32 Filed 05/19/21               Page 1 of 9 PageID 153



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION


EQUAL EMPLOYMENT OPPORTUNITY              )
COMMISSION,                               )
                                          ) CIVIL ACTION NO. 3:19-CV-2302-D
                        Plaintiff,        )
                                          )
                                          )
                                          )
                                          )
AMERICAN ADDICTION CENTERS                )
INC., and                                 )
AAC DALLAS OUTPATIENT CENTER, LLC )
d/b/a GREENHOUSE OUTPATIENT CTR.          )
                        Defendants.       )
__________________________________________)


                                    CONSENT DECREE

       THIS CONSENT DECREE is made and entered into by and between the Equal

Employment Opportunity Commission (“EEOC”), and American Addiction Centers, Inc. and

AAC Dallas Outpatient Center, LLC d/b/a Greenhouse Outpatient Center (collectively,

“Defendants”), in the United States District Court for the Northern District of Texas, Dallas

Division, with regard to the EEOC’s Complaint filed in this matter.

       The EEOC and Defendants agree to compromise and settle the differences embodied in the

Complaint filed by EEOC and intend that the terms and conditions of the compromise and

settlement be set forth in this Consent Decree (“Consent Decree”).

       The parties agree, and the Court Orders as follows:



CONSENT DECREE
                                                                                           1
   Case 3:19-cv-02302-D Document 32 Filed 05/19/21                 Page 2 of 9 PageID 154



       1.      This Consent Decree resolves all issues raised in EEOC Charge No. 846-2016-

31677 (the “Charge”). The EEOC waives further claims and/or litigation on all issues raised in

the above-referenced Charge and Complaint. The EEOC does not waive processing or litigating

Charges other than the above-referenced Charge.

       2.      During the term of this Consent Decree, Defendants are enjoined from any illegal

employment practice that discriminates on the basis of pregnancy with respect to recruitment,

placement, hiring, termination, or any other employment action, and Defendants further agree not

to retaliate in any way against any person because of opposition to any practice declared unlawful

under Title VII of the Civil Rights Act of 1964, as amended, or because of the filing of a charge,

giving testimony, or assisting or participating in any manner in any investigation, proceeding or

hearing.

       3.      Defendants shall electronically distribute the Notice appended hereto as

Attachment “A” to all employees and will post the same Notice on the employee bulletin boards

at the Greenhouse Outpatient Center within thirty (30) days after the entry of this Consent Decree.

Defendants will report to the EEOC that they have complied with this requirement within fourteen

(14) days after electronically distributing and posting the Notice. The Notice shall remain posted

during the term of this Consent Decree.

       4.      In October of each year during the term of this Consent Decree, Defendants will

conduct discrimination, harassment and retaliation training for all employees, including managers

and human resources personnel. This includes training on the subject of gender/sex/pregnancy

discrimination under Title VII of the Civil Rights Act of 1964, as amended. The training is no less

CONSENT DECREE
                                                                                                 2
   Case 3:19-cv-02302-D Document 32 Filed 05/19/21                Page 3 of 9 PageID 155



than one (1) hour long. For each year that the Consent Decree is in effect, Defendants agree to

forward all materials used in conjunction with this training at the Greenhouse Outpatient Center

to the EEOC. Within twenty (20) days following the training, Defendants will submit to the EEOC

confirmation that the training was conducted and a list of Greenhouse Outpatient Center attendees.

       5.      Defendants have implemented a Paid Parental Leave Policy, modified their

Personal Leave Policy and added a General Medical Leave Policy effective January 1, 2021. These

policies are available to employees who require leave because of their pregnancy or pregnancy-

related conditions. The policies:

               a.     Reflect that leave may be extended past 30 days;

               b.     Are void of a “good standing” requirement; and

               c.      Are void of a tenure requirement.

       6.      Defendants shall impose discipline -- up to and including termination -- upon any

supervisor, manager, or human resources employee, who is found to have engaged in illegal

discrimination on the basis of pregnancy and/or pregnancy-related condition or permitted any such

conduct to occur in his or her work area or among employees under his or her supervision.

Defendants shall communicate this policy to all supervisors, managers, and human resources

employees.

       7.      Defendants shall advise all managers, and supervisors of their duty to actively

monitor their worksites to ensure employees’ compliance with the company’s policy against

discrimination on the basis of pregnancy, and to report any incidents and/or complaints of

discrimination, on the basis of pregnancy, of which they become aware to the persons charged

CONSENT DECREE
                                                                                                3
   Case 3:19-cv-02302-D Document 32 Filed 05/19/21                   Page 4 of 9 PageID 156



with handling such complaints, provided that such persons are not the individuals alleged to have

perpetrated such discrimination.

       8.      Defendants agree to prohibit the dissemination of any of the facts or circumstances

relating to the matters underlying the issues leading to the underlying Charge and this lawsuit to

any prospective employer. Stephanie Armstrong agrees to direct any person or entity seeking a

reference to Shaun Smith at shaun.smith@ContactAAC.com. In response to such reference

inquiries, Defendants agree to release only the dates of employment and final position held.

       9.      Defendants agree that EEOC’s claims for damages on behalf of Charging Party

Stefanie Armstrong total $146,613.56. This Consent Decree resolves all claims for monetary

relief asserted by the EEOC in this Title VII lawsuit.

               EEOC acknowledges and agrees that: (1) the EEOC cannot execute or otherwise

collect or attempt to collect such damages except through the allowed claims EEOC has already

filed in Case No. 20-11635 in the Bankruptcy Court for the District of Delaware; and, (2)

EEOC’s claims for monetary relief will be fully satisfied by any distribution pursuant to the

confirmed plan of reorganization in Case No. 20-11635.

        10.    All reports to the EEOC required by this Decree shall be sent to Meaghan Kuelbs,

Trial Attorney, EEOC, 207 South Houston Street, Third Floor, Dallas, Texas 75202.

Meaghan.Kuelbs@eeoc.gov

       11.     Neither the EEOC nor Defendants shall contest the validity of this Consent Decree

nor the jurisdiction of the federal district court to enforce this Consent Decree and its terms or the

right of either party to the Consent Decree to bring an enforcement action upon breach of any term

CONSENT DECREE
                                                                                                    4
   Case 3:19-cv-02302-D Document 32 Filed 05/19/21                Page 5 of 9 PageID 157



of this Consent Decree by either such party. Nothing in this Decree shall be construed to preclude

the EEOC from enforcing this Decree in the event that either Defendant fails to perform the

promises and representations contained herein. The EEOC shall be authorized to seek compliance

with the Consent Decree through civil action in the United States District Court. The EEOC also

reserves the right to seek sanctions for non-payment and non-compliance with this Court Order.

       12.     The term of this Consent Decree shall be two (2) years.




SO ORDERED, ADJUDGED AND DECREED this 19th         May
                                      ____ day of ________, 2021


                                             ____________________________________
                                             Sidney A. Fitzwater
                                             Senior Judge




CONSENT DECREE
                                                                                                 5
   Case 3:19-cv-02302-D Document 32 Filed 05/19/21   Page 6 of 9 PageID 158



AGREED AS TO FORM AND SUBSTANCE:

FOR THE PLAINTIFF EQUAL EMPLOYMENT OPPORTUNITY COMMISSION:

GWENDOLYN YOUNG REAMS
Acting General Counsel

/s/ Eduardo Juarez
EDUARDO JUAREZ
Acting Regional Attorney
Texas Bar No. 24019498

/s/ Suzanne Anderson
SUZANNE M. ANDERSON
Supervisory Trial Attorney
Texas Bar No. 14009470

/s/ Meaghan L. Kuelbs
MEAGHAN L. KUELBS
Trial Attorney
Texas Bar No. 24105277

EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION
Dallas District Office
207 South Houston Street, 3rd Floor
Dallas, Texas 75202
Tel No. (972) 918-3611
Fax No. (214) 253-2749


FOR DEFENDANTS:

/s/ Laura Grubb
Laura E. Grubb
Texas Bar No. 24097774
laura.sandman@ogletree.com
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
Preston Commons West
8117 Preston Road, Suite 500
Telephone: (214) 987-3800
Facsimile: (214) 987-3927
CONSENT DECREE
                                                                              6
   Case 3:19-cv-02302-D Document 32 Filed 05/19/21                Page 7 of 9 PageID 159



Attachment A

                  NOTICE TO ALL EMPLOYEES
This NOTICE is being posted pursuant to a Consent Decree between American Addiction
Centers, Inc. and AAC Dallas Outpatient Center, LLC d/b/a Greenhouse Outpatient Center and
the U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION (EEOC). This NOTICE
will be conspicuously posted for a period of two (2) years at this facility and in all places
where employment notices are posted. It must not be altered, defaced, or covered by any other
material.

Discrimination of any kind can and often will detract from employees’ job performance,
discourage employees from remaining on the job, keep employees from advancing in their
careers and lower overall employee morale and productivity. American Addiction Centers, Inc.
and AAC Dallas Outpatient Center, LLC d/b/a Greenhouse Outpatient Center will not condone
discrimination based on sex and/or gender.

PURPOSE: The purpose of this notice is to reaffirm and amplify the position of Title VII
of the Civil Rights Act of 1964, as amended, and the Equal Employment Opportunity
Commission’s guidelines on sex-based and/or gender discrimination, and to reiterate American
Addiction Centers, Inc.’s and AAC Dallas Outpatient Center, LLC d/b/a Greenhouse Outpatient
Center’s stance against discrimination. This extends to all employees of American Addiction,
including management, non-management, temporary, and/or probationary.

DEFINITION: Discrimination based on sex occurs when an employment decision is made
based on a person’s sex or gender rather than on legitimate factors. Title VII's prohibition of
discrimination includes discrimination in hiring, firing, promotions, wages, job assignments,
fringe benefits and other terms and conditions of employment. Women affected by pregnancy
or related conditions must be treated in the same manner as other applicants or employees
with similar abilities or limitations. An employer cannot refuse to hire a woman because
of her pregnancy o r p r e g n a n c y - related condition. An employer cannot refuse to hire her
because of its prejudices against pregnant workers or the prejudices of co-workers, clients or
customers. An employer may not single out wom e n who a r e pr e gnant or ha ve pregnancy-
related conditions for special procedures to determine an employee’s ability to work. If an
employee is temporarily unable to perform her job due to pregnancy and/or a pregnancy-related
condition, the employer must treat her the same as any other temporarily- disabled employee.
Pregnant employees must be permitted to work as long as they are able to perform their jobs.

RESPONSIBILITY: Employers are responsible for ensuring that all personnel policies,
procedure, and activities are in full compliance with applicable federal equal employment
laws, statutes, rules, and regulations regarding sex-based or gender discrimination.

CONSENT DECREE
                                                                                                7
   Case 3:19-cv-02302-D Document 32 Filed 05/19/21                Page 8 of 9 PageID 160



REPORTING PROCEDURES: Any employee who believes that he or she has been subjected
to sex-based and/or gender discrimination must report the alleged act as soon as possible to that
person’s immediate supervisor, the facility administrator or to the Human Resources Department.
Supervisors and managers who are informed of an alleged incident of sex-based and/or gender
discrimination must immediately notify the Human Resources Department.

In addition to reporting a complaint of sex-based and/or gender discrimination to company
officials, a person may also contact the U.S. Equal Employment Opportunity Commission
and file a charge of employment discrimination. The address and telephone number of the EEOC
office is 207 S. Houston Street, Dallas, Texas 75202; (972) 918-3580. Information about
employment rights and the procedures dealing with how to file a charge is available on
the Internet at www.eeoc.gov.

INVESTIGATION OF COMPLAINTS: A complete investigation of each complaint will be
undertaken immediately by the Human Resources Department. The investigation may include
interviews of employees and supervisors at the facility, the inspection of documents, including
personnel records.

PUNISHMENT FOR VIOLATION: Employees engaged in sex-based and/or gender
discrimination can expect serious disciplinary action. After appropriate investigation, any
employee, whether management or non-management, who has been found to have engaged in
discrimination a g a i n s t another employee will be subject to appropriate sanctions, depending
on the circumstances, from a written warning in his or her personnel file up to and including
termination of employment.

RETALIATION: There shall be no retaliation against any employee because that person has
opposed what they reasonably believe to be unlawful employment practices, has filed a charge of
discrimination, or has given testimony, assistance, or participated in any manner in any
investigation, proceeding or hearing under Title VII of the Civil Rights Act of 1964. Neither
American Addiction Centers, Inc. nor AAC Dallas Outpatient Center, LLC d/b/a Greenhouse
Outpatient Center will punish you for reporting discrimination based on sex and/or gender simply
because you have made a complaint under the above guidelines.

PROTECTION OF PRIVACY: The question of whether a particular action or incident
constitutes sex-based and/or gender discrimination requires a determination based on all
available facts. American Addiction Centers, Inc. and AAC Dallas Outpatient Center, LLC d/b/a
Greenhouse Outpatient Center will therefore make a reasonable effort to protect the privacy of
all personnel. Confidential information will be shared on a need- to-know basis to complete the
investigation and to deal appropriately with the situation.

THIS IS AN OFFICIAL NOTICE AND MUST NOT BE REMOVED OR DEFACED BY
ANYONE. THIS NOTICE WILL BE POSTED FOR A PERIOD OF TWO YEARS.
CONSENT DECREE
                                                                                                8
   Case 3:19-cv-02302-D Document 32 Filed 05/19/21      Page 9 of 9 PageID 161




Signed this          day of                , 2021.


 Date                  American Addiction Centers, Inc. and AAC Dallas Outpatient
                       Center, LLC d/b/a Greenhouse Outpatient Center




CONSENT DECREE
                                                                                    9
